MEMORANDUM**
Gerardo Campos-Campos and his son Gerardo Campos-Campos, natives and cit*902izens of Mexico, petition for review of the Board of Immigration Appeals’ orders affirming pursuant to 8 C.F.R. § 3.1(a)(7) without opinion an immigration judge’s order of removal and denial of their applications for asylum and withholding of removal and the father’s application for cancellation of removal. The CamposCamposes contend that the streamlining regulations pursuant to which the Board decided their appeals violate due process and contravene the administrative appellate review afforded by congressional statute. This contention is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-852, 2003 WL 22770121, at *3-*5 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *902courts of this circuit except as provided by Ninth Circuit Rule 36-3.